COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


GOODYEAR TIRE & RUBBER COMPANY
AND
TRAVELERS INDEMNITY COMPANY OF ILLINOIS
                                                 MEMORANDUM OPINION *
v.   Record No. 1649-98-3                            PER CURIAM
                                                  DECEMBER 8, 1998
ARTHUR RAY DEEL


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Gregory T. Casker; Daniel, Vaughan, Medley &
           Smitherman, P.C., on brief), for appellants.

           No brief for appellee.



     Goodyear Tire & Rubber Company and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that Arthur Ray Deel

("claimant") proved that his compensable right upper extremity

injury had reached maximum medical improvement, and, therefore,

he was entitled to an award of permanent partial disability

benefits based upon a thirty-three percent permanent partial

impairment rating.    Upon reviewing the record and employer's

brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.         See

Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.      See R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "[I]t

is fundamental that a finding of fact made by the Commission is

conclusive and binding upon this court on review.    A question

raised by conflicting medical opinion is a question of fact."

Commonwealth v. Powell, 2 Va. App. 712, 714, 347 S.E.2d 532, 533

(1986).

     In granting claimant's application, the commission found as

follows:
            [T]he claimant sustained a brachial plexus
            injury as a result of the industrial
            accident, and . . . this injury has reached
            maximum medical improvement. The claimant's
            injury occurred over four years ago. As of
            December 16, 1994, Dr. [Kenneth R.] Zaslav
            unequivocally opined that the claimant's
            injury was permanent and required no further
            treatment. Aside from treatments aimed at
            pain control, no physician has made specific
            suggestions that would indicate that the
            brachial plexus lesion will improve.
            Significantly, two physicians have assigned
            permanent partial impairment ratings to the
            claimant's right upper extremity. We
            conclude that the ratings should be averaged
            for a 33% permanent partial impairment
            rating . . . .

     In its role as fact finder, the commission was entitled to

accept Dr. Zaslav's opinions and to reject any contrary medical

evidence.   Dr. Zaslav's opinion that claimant's compensable

injury had reached maximum medical improvement and his fifty

percent impairment rating, coupled with Dr. Stephen Leivobic's

sixteen percent impairment rating, constitute credible evidence

to support the commission's factual findings.   Thus, those

findings are binding upon us on appeal.    See id.



                                - 2 -
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                         - 3 -